Case:20-01113-JGR Doc#:3 Filed:05/12/20                  Entered:05/12/20 11:21:12 Page1 of 3




                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO


In re:                                                  Chapter 7


LESLEY JOANNA PERCEVAL                                  Case No.: 19-19670 JGR




         Debtor.




LESLEY JOANNA PERCEVAL                                  Adversary Case No.: 20-01113 JGR


         Plaintiff,


vs.


ACTION CARE AMBULANCE, INC. and
EMS BILLING SOLUTIONS, INC.




         Defendants.


                       PLAINTIFF’S NOTICE OF DISMISSAL OF CASE



         Debtor Lesley J Perceval (“Plaintiff”), by and through counsel, Matt McCune, files her
notice of dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(i).
      1. Plaintiff, Lesley J Perceval, hereby dismisses this action.



                                                   1
Case:20-01113-JGR Doc#:3 Filed:05/12/20              Entered:05/12/20 11:21:12 Page2 of 3




   2. On 4/15/20, plaintiff sued the defendants.
   3. Defendants have not served an answer or motion for summary judgment.
   4. This case is not governed by any federal statute that requires a court order for dismissal
      of the case.
   5. Plaintiff has not previously dismissed any federal or state court suit based on or including
      the same claims as those presented in this case.
   6. This dismissal is WITHOUT PREJUDICE.

RESPECTFULLY SUBMITTED this 12​th​ day of May, 2020.

                                                    /s/ Matt McCune
                                                    Matt McCune
                                                    Attorney for Plaintiff
                                                    6635 S. Dayton St. Ste. 320
                                                    Greenwood Village, CO 80111
                                                    Phone 303-759-0728
                                                    matt@mccunelegal.com




                                                2
Case:20-01113-JGR Doc#:3 Filed:05/12/20                Entered:05/12/20 11:21:12 Page3 of 3




                                CERTIFICATE OF MAILING
       I hereby certify that on the ​12th​ day of May, 2020, I placed a true and correct copy of the
foregoing PLAINTIFF’S NOTICE OF DISMISSAL in the United States Mail, postage prepaid
and addressed to:


Action Care Ambulance, Inc.
14854 E. Hinsdale Ave, Unit #H
Centennial, CO 80112

Action Care Ambulance
PO Box 350940
Westminster, CO 80035

Action Care Ambulance, Inc.
PO Box 2439
Parker, CO 80134

Action Care Ambulance, Inc.
2721 W. Oxford Ave
Englewood, CO 80110

Morgan Powell c/o Action Care Ambulance, Inc.
14854 E. Hinsdale Ave, Unit #H
Centennial, CO 80112

EMS Billing Solutions, Inc.
8021 Sheridan Blvd, C-200
Arvada, CO 80003

Gaylene J Garcia-Kabel c/o EMS Billing Solutions, Inc.
8021 Sheridan Blvd, C-200
Westminster, CO 80031



By: ​Charles Holmes




                                                 3
